Citation Nr: 0309792	
Decision Date: 05/23/03    Archive Date: 05/27/03

DOCKET NO.  95-00 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a heart disorder 
including a murmur and sinus bradycardia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from March 1990 to June 1993.

This appeal was brought to the Board of Veterans Appeals (the 
Board) from action taken by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Portland, Oregon.

In December 2002, the Board denied entitlement to service 
connection for a skin rash and denied entitlement to an 
evaluation in excess of 10 percent for hemorrhoids.  The 
issue remaining on the appeal at that time was that shown on 
the front cover of this decision.  As discussed in part in 
the December 2002 Board decision, other issues raised by the 
veteran during the course of the current appeal are not part 
of the current appellate review.

In December 2002, the Board also undertook additional 
development on the veteran's claim of entitlement to service 
connection for a heart disorder including a murmur and sinus 
bradycardia, pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (now codified at 38 C.F.R. § 
19.9(a)(2)).  Specifically, the Board sought an additional VA 
examination and an opinion in association therewith with 
regard to the pending issue. 

In March 2003 the Board provided notice of the development as 
required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 3,105 
(Jan. 23, 2002) (now codified at 38 C.F.R. § 20.903.)  The 
appellant did not respond to the notice.  The veteran also 
failed to report for the VA examination, but the examiner 
proffered an opinion in any event based on the evidence of 
record in the claims file.  

In Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003), the United States Court of Appeals for the Federal 
Circuit (CAFC) determined that 38 C.F.R. § 19.9(a)(2) is 
inconsistent with 38 U.S.C. § 7104(a).  

The CAFC invalidated 38 C.F.R. § 19.9(a)(2) because, in 
conjunction with the amended regulation codified at 38 C.F.R. 
§ 20.1304, it allows the Board to consider additional 
evidence without having to remand the case to the agency of 
original jurisdiction for initial consideration and without 
having to obtain the appellant's waiver.  The CAFC held that 
this is contrary to the requirement of 38 U.S.C. § 7104(a).  

The CAFC also determined that 38 C.F.R. § 19.9(a)(2)(ii), 
which provides "no less than 30 days to respond to notice," 
is contrary to 38 U.S.C. § 5103(b).  The CAFC invalidated 38 
C.F.R. § 19.9(a)(2)(ii), which requires the Board "to 
provide the notice required by 38 U.S.C. [§] 5103(a)" and 
"not less than 30 days to respond to the notice," because 
it is contrary to 38 U.S.C. § 5103(b), which provides the 
claimant one year to submit evidence.  

In response to the March 2003 development action, the Board 
received a VA opinion dated in April 2003.  This evidence has 
not been considered by the RO.  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 45, 620 
(Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).

Accordingly, this case is REMANDED for the following action:

1.  The appellant has the right to 
submit additional evidence and 
argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The RO should review the claims 
file to ensure that any notification 
and development action required by the 
VCAA of 2000 is completed.  In 
particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (38 
U.S.C.A. §§ 5102, 5103, 5103A and 
5107) are fully complied with and 
satisfied, including in accordance 
with Quartuccio v. Principi, 16 Vet. 
App. 183, 186-87 (2002).  

3.  The RO should contact the veteran 
and determine whether he is prepared 
to appear for a VA examination as 
directed in the Board development, and 
if so, such an examination should be 
scheduled.  The veteran should be 
informed that this may be to his 
benefit.  If the veteran appears for 
the examination, the examiner should 
be asked whether the veteran currently 
has a chronic heart disorder and 
should provide a discussion of 
symptoms to include any murmur and 
mitral and tricuspid regurgitations.  
The examiner should provide an opinion 
as to whether the veteran's heart 
disorder, if one is diagnosed, is as 
likely as not to have a relationship 
to his Persian Gulf War service which 
concluded in 1993.

4.  The RO should then adjudicate the 
issue of entitlement to service 
connection for a heart disorder.  This 
should include consideration of all 
evidence of record, including the 
evidence added to the record since the 
most recent Supplemental Statement of 
the Case.  

5.   If the benefit requested on 
appeal is not granted to the 
appellant's satisfaction, the RO 
should issue a supplemental statement 
of the case (SSOC).  The SSOC must 
contain notice of all relevant action 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
pertaining to the claims currently on 
appeal.  A reasonable period of time 
for a response should be afforded.  
Thereafter, the case should be 
returned to the Board for further 
appellate review, if otherwise in 
order.  By this remand, the Board 
intimates no opinion as to any final 
outcome warranted.  No action is 
required of the appellant until he is 
notified by the RO.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


